Citation Nr: 0306552	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain with degenerative changes, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1994.  

Service connection for low back strain with degenerative disc 
disease was initially granted in October 1994.   A 
noncompensable disability rating was assigned.  
A 10 percent rating was assigned in March 1996; a 20 percent 
rating was assigned in October 1997; and a 40 percent 
disability rating was assigned in October 1998.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which continued the previously 
assigned 40 percent disability rating for the veteran's 
service-connected low back strain with degenerative changes.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
degenerative joint disease at L3-4 And L4-5, severe 
limitation of motion, minimal muscle spasm, decreased 
strength in the lower extremities and S1 radiculopathy on the 
right, which is productive of pronounced disability.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to the 
disability here on appeal.





CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

2.  An extraschedular disability rating is not warranted for 
the service-connected low back disability. 38 C.F.R. § 
3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 40 percent for her service-connected low 
back strain with degenerative changes.  

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter the Board will analyze the 
veteran's claim and render its decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The February 2002 
Statement of the Case (SOC) notified the veteran of the 
evidence necessary to substantiate her claim as well as the 
evidence she was expected to obtain and which evidence VA 
would obtain.  In addition, the veteran was notified of the 
pertinent law and regulations pertaining to her claim by the 
January 1999 SOC and the July 2002 Supplemental Statement of 
the Case (SSOC).  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of her. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
treatment records and an undated statement from a registered 
nurse.  The veteran testified about symptoms of and treatment 
for her low back disability  at a personal hearing at the RO 
in June 2001.  A report of a September 2001 VA examination is 
of record and will be discussed in the Board's decision 
below.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and her 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

Specific schedular criteria

The veteran is currently assigned a 40 percent evaluation for 
her service-connected low back strain with degenerative 
changes under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
[intervertebral disc syndrome].  See 38 C.F.R. § 4.20 (2002) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]. 

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Where the law and 
regulations change while a case is pending, the version more 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since the criteria were changed during the appeals 
process, the Board is obligated under Karnas to evaluate the 
claim under both the old and (effective from September 23, 
2002) the new criteria.  See VAOPGCPREC 3-00.

The criteria under Diagnostic Code 5293 in effect before 
September 23, 2002 provide that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for rating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

These "new" criteria provide that a 40 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002).

Factual background

In a September 1994 rating decision, the RO granted service 
connection for low back strain with degenerative disc disease 
and assigned a noncompensable evaluation.  In March 1996 and 
October 1997, the rating was increased to 10 percent and 20 
percent, respectively.  The rating was increased to 40 
percent in October 1998.  

The veteran was afforded a VA examination in November 2000.  
At that time, she reported that she originally injured her 
back in a slip and fall accident in 1991 and that she 
reinjured her back in 1993 when she was struck by a drunk 
driver.  She complained of constant pain, stiffness and 
intermittent paresthesias down the right lower extremity as 
well as radiculopathy down the right lower extremity.  

On physical examination of the lumbar spine, she had 75 
degrees of flexion without pain and 90 degrees with pain.  
She had 25 degrees of extension without pain and 30 degrees 
with pain.  She had 30 degrees of right lateral flexion and 
25 degrees of left lateral flexion without pain and 30 
degrees with pain.  There was no obvious muscle spasm noted.  
The knee jerks were decreased bilaterally and the ankle jerks 
were normal.  Electromyograph (EMG) studies were suggestive 
of mild right S1 radiculopathy.  Magnetic resonance imaging 
(MRI) revealed some mild, multi-level degenerative changes of 
the lumbar spine.  There was no focal disk protusion or any 
significant canal narrowing identified.  The diagnoses were 
degenerative changes of the lumbar spine per MRI and S1 
radiculopathy per EMG on right.  

VA treatment records dated from March to May 2001 show that 
the veteran was seen and treated for acute exacerbation of 
back pain.  In March 2001, her symptoms included severe low 
back pain with tightness and spasms, bilateral lateral thigh 
numbness, right greater than left, and bilateral feet 
tingling.  She also reported subjective weakness with the 
sensation of "feeling clumsy".  She indicated that she had 
previously used a TENS unit, which really did not help, but 
now used ice and heat, which gives some temporary relief.  
Physical examination revealed moderate tenderness of the 
lumbar paraspinals with minimal pressure.  Range of motion 
was flexion to 45 degrees, extension to 5 degrees, and 
lateral bending to 45 degrees bilaterally.  She was able to 
heel-toe walk without difficulty.  There was decreased 
sensation to the right lateral thigh to light touch.  
Reflexes were 2/4 in the both knees and ankles.  There was 
some reproduction of right sided back pain and lateral thigh 
numbness with right seated straight leg raising.  Left 
straight leg raising was normal.  The diagnoses were chronic 
low back pain - largely mechanical/myofascial in nature and 
mild right S1 radiculopathy.  Prescriptions included 
Piroxicam and muscle relaxers.  In April 2001, she described 
her pain as 8 out of 10 and constant in the right lumbar area 
at L4-L5.  She also reported spasms in the right lumbar 
spine.  Range of motion was flexion to 40 degrees, extension 
to 5 degrees and lateral flexion to 20 degrees bilaterally.  
Strength was reported as 3+/5 in both hips, 4-/5 in knee 
extension bilaterally, and 4/5 in knee flexion bilaterally.  
In May 2001, she presented for her appointment in a 
wheelchair crying because of spasms in her back.  She was 
treated with trigger point injections and prescribed 50 
Percocet for the acute exacerbation.  She was instructed to 
continue Piroxicam for low back pain.  

In an undated report, received in June 2001, M.R.T., a 
registered nurse, indicated that she had known the veteran 
for over three decades and had observed a definite 
deterioration of the veteran's activities of daily living 
since her motor vehicle accident in 1993.  She believed that 
there had been no improvement in the veteran's condition, 
conservative measures had been exhausted and surgery must be 
considered.  She felt that due to the veteran's injury her 
health had declined with the resulting discomfort, and that 
the veteran's prognosis was poor regarding restoration of 
previous functioning prior to the accident.  

In June 2001, the veteran testified that she still had very 
limited ranges of motion of her back as well as neurological 
involvement and recurring painful attacks concerning her back 
with little relief.  She took multiple medications for her 
back condition due to pain.  She had been prescribed a TENS 
unit which offered little relief.  

On VA examination in September 2001, the veteran reported 
increased pain, increased muscular spasm, and decreased range 
of motion with her back.  She indicated that her symptoms 
were worse with bending and walking short distances.  She 
denied the use of crutch, brace or cane.  On physical 
examination, range of motion of the low back was flexion to 
10 degrees and to 20 degrees with pain.  Extension was to 10 
degrees and 15 degrees with pain.  Right and left lateral 
flexion was to 15 degrees and to 15 degrees with pain.  Deep 
tendon reflexes were 2+ and symmetrical bilaterally.  
Strength examination was not accessible secondary to the 
veteran's complaints of severe pain with any strength 
testing.  She had a fairly normal gait, except for a slight 
limp and slight leaning forward secondary to muscular spasm.  
MRI revealed mild degenerative disc disease of L3-4 and L4-5.  

In October 2001, the RO issued a rating decision that 
continued the 40 percent disability rating for the veteran's 
low back strain with degenerative changes.  

Analysis

Selection of schedular criteria

The veteran's service-connected low back disability is 
currently rated by analogy to Diagnostic Code 5293.  See 38 
C.F.R. § 4.20 (2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the most appropriate diagnostic code is 
Diagnostic Code 5293.  The Board bases its conclusion on the 
well-documented neurological symptomatology, which is 
consistent with the rating criteria found in Diagnostic Code.  
The veteran and her representative have not suggested the 
application of another diagnostic code.   



The Board additionally observes that a disability evaluation 
higher than 40 percent is not available under either 
Diagnostic Code 5292 [limitation of motion of the lumbar 
spine] or Diagnostic Code 5295 [lumbosacral strain].  Use of 
those diagnostic codes would therefore not avail the veteran.  

Schedular rating

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbosacral spine with 
neurological findings appropriate to the site of the diseased 
discs.  An EMG conducted in conjunction with the November 
2000 VA examination was suggestive of S1 radiculopathy on the 
right.  Findings during VA treatment for acute exacerbation 
of low back pain in 2001 included decreased sensation in the 
right lateral thigh to touch, decreased strength in the lower 
extremities, moderate tenderness of the lumbar paraspinals 
with minimal pressure, and right sided back pain and lateral 
thigh numbness with right seated straight leg raising.  The 
September 2001 VA examination revealed severe limitation of 
motion of the lumbar spine.  The veteran was only able to 
flex and extend her back to 20 and 15 degrees, respectively, 
with pain.  Although muscle spasm shown at that time was 
characterized as "minimal", the examiner indicated that the 
veteran leaned slightly forward when walking secondary to 
muscle spasm.  No strength testing could be done due to 
complaints of severe pain.  MRI revealed degenerative joint 
disease at L3-4 and L4-5.  

The veteran has testified that she has constant low back pain 
that radiates down her legs.  The Board notes that the 
veteran's complaints of radiation are supported by the EMG in 
2000 which revealed S1 radiculopathy down the right side.  
She has also indicated that her daily activities are very 
much effected by the constant pain.  Evidence shows that the 
veteran has been treated with multiple medications for back 
pain including narcotics, muscle relaxers, a TENS unit, and 
non-steroidal anti-inflammatory medicines, with only limited 
results.  
 
In light of the above evidence, the Board finds that the 
evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
the criteria of Diagnostic Code 5293 in effect prior to 
September 23, 2002.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has a 
pronounced lumbosacral disability, to include back pain, pain 
radiating to her lower extremities, and associated muscle 
spasm.  Consequently, the Board finds that a 60 percent 
evaluation is appropriate under Diagnostic Code 5293.  

In view of the grant of the maximum schedular rating for the 
veteran's service-connected low back disability, the Board 
need not examine the propriety of evaluating the disability 
under the current criteria of Diagnostic Code 5293 which 
became effective September 23, 2002.  Although the new 
criteria may not be applied retroactively, the old criteria 
may be applied prospectively.  See VAOPGCPREC 3-00.
  
DeLuca considerations

As noted above, 60 percent is the maximum rating available 
under both the "old" and "new" Diagnostic Code 5293.  
Additional rating over and above 60 percent under 38 C.F.R. 
§§ 4.40 and 4.45 may not be assigned.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].  

Extraschedular rating

In the December 2002 Supplemental Statement of the Case, the 
RO considered the matter of an extraschedular rating under 38 
C.F.R. § 3.321(b).  This matter must be addressed in this 
decision. Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran's service-connected low back disability has not 
required frequent hospitalizations.  Indeed, although future 
back surgery has been suggested, it does not appear from 
record that the veteran has been hospitalized at all recently 
due to her service-connected back disability.  In addition, 
the veteran has pointed to no particular feature of her back 
disability which caused marked interference with employment.  
As noted by the examiner in November 2000, the veteran used 
no crutches, canes or braces.  

Although the Board has no reason to doubt that the service-
connected back disability does interfere with employment, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The currently assigned 60 percent evaluation for the 
veteran's low back disability contemplates precisely the 
symptoms demonstrated in her medical records. There is no 
evidence, clinically or otherwise, which demonstrates or even 
suggests anything exceptional or unusual about the veteran's 
service-connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities. 

In short, for the reasons stated above the Board does not 
believe that the veteran's low back disability presents an 
exceptional or unusual disability picture.  In essence, the 
Board finds that the evidence does not show that the 
veteran's disability causes marked interference with 
employment, results in frequent periods of hospitalization or 
is so exceptional, clinically or otherwise, as to render 
impractical the application of the regular schedular 
standards. Accordingly, the Board determines that referral 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to a 60 percent rating for low back strain with 
degenerative changes is granted, subject to the applicable 
law and regulations concerning the payment of monetary 
benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

